DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 1/21/2021 wherein claims 22, 30, 32, 38, 40, 42, 43 and 45 have been amended and claims 51-54 have been added.
Claims 22-54 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 1/21/2021 overcomes the rejection of claims 22-31, 33, 36-44 and 46-50 made by the Examiner under 35 USC 103 over Bodinge et al. (US 2012/0093926) in view of Fu et al. (AAPS). This rejection is withdrawn because Bodinge fails to teach a species of film forming polymer as recited by instant claim 22. 
Applicants amendments filed 1/21/2021 overcomes the rejection of claims 34 and 35 made by the Examiner under 35 USC 103 over Bodinge et al. (US 2012/0093926) in view of Fu et al. (AAPS) further in view of Szymczak et al. (EP 1260217). This rejection is withdrawn because Bodinge fails to teach a species of film forming polymer as recited by instant claim 22. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 22-28, 30-31, 33-44, 46-48, 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (JP2013/046697; of record), evidenced by English translation (of record) and Phillips et al. (Food Hydrocolloids, 22, 2008, 24-35).  
Matsuno is directed to a coating composition comprising A) an alginate, B) a plasticizer and C) a component selected from gelatin, pectin, curdlan, pullulan, gum Arabic, gellan gum, xanthan gum, HPMC and carboxymethyl cellulose (see page 3) wherein the mass ratio is from 1:10 to 20:1 (see page 5). It is noted that gum Arabic is a synonym of acacia gum (see Phillips, Table 1: Synonyms). The coating composition is to be enteric and applied by spraying the aqueous coating composition onto the surface of an object to be coated e.g. a tablet (see page 5) (see instant claims 24, 38 and 39). Matsuno indicates that the alginate is to be in the form of a monovalent (sodium) water-soluble salt (see page 3) (see instant claims 27 and 40) and so it would be expected that a 10% solids solution (which is contemplated by Matsuno, see page 4) of such would possess a similar property, absent evidence otherwise. The same is to be said for the solubility of the acacia gum (gum Arabic) given that chemical compounds and their properties (solubility, for example) are inseparable. Matsuno’s teaching never contemplates inclusion of phthalates and thus is phthalate free. 
Component A is to be present from 5-85% by mass (solid content), B is present from 0.1-70% (solid content), C is present from 0.1-90% (solid content) and D is present from 1-80% (solid content) (see instant claim 37). Although Matsuno does not teach a range such as from 2-30%, Matsunos total solid content overlaps with that of the instant claims and would be considered obvious as overlapping ranges are indicia of obviousness. See MPEP 2144.05.
The coating is to provide a dissolution rate less than 50% (preferably less than 30%) in 2 hours in a solution having a pH of 1.2 (~0.1 N) whereas a dissolution rate of 70% or more is observed at a pH of 6.8 (see page 7).  Although Matsuno fails to teach the active agent not being release into a 0.1 N medium within 1 hour, and thereafter about 90% or more is released within two hours in a buffer medium of pH 7.2, it’s the Examiner’s view that the results taught by Matsuo are sufficiently close to that of the instant invention that one of ordinary skill in art would expect a similar release profile to that of the instant claims. Moreover, the composition is very similar in nature, e.g. a coating comprising alginate and acacia gum, to that being claimed and as such, the properties would also be expected to be similar. 
Matsuno contemplates the coating as being a coating composition for coating foods and pharmaceuticals (see page 7) (see instant claim 25). Iron is an exemplified active ingredient (see page 7) (see instant claim 26).
Matusno teaches a 1% solution of the alginate has a viscosity greater than 50 cps (see claim 1) (see instant claims 28 and 41). However, the viscosity of the solution is an implicit outcome of formulating a 1% alginate solution as well as external properties such as temperature. As it pertains to instant claims 53 and 54, it is noted that the claimed viscosity is less than the described by Matsuno. As the instant claims provide no specific parameters for which to measure the solution, e.g. pH, temperature, etc., the Examiner is of the view that because composition is the same in nature (a solution comprising 1% alginate), the claimed viscosity would readily be achievable by manipulating external or solution conditions. Although such conditions are not recited or contemplated by the art, one cannot overlook that viscosity is a parameter that is readily capable of manipulation. Regardless, because the claimed composition is much the same, the viscosity of a solution comprising 1% solids is not considered very relevant to the claims. 
Alginate (enteric polymer) and acacia gum (film-forming polymer) are both plant based materials (see instant claims 31 and 44).
 The plasticizer is may be that of glycerin (see page 5) (see instant claims 34 and 46). Antifoaming agents such as dimethylpolysiloxane (simethicone) are also contemplated (see page 5) (see instant claim 35). 
The only difference between Matsuno and the instant claims is that Matsuno does not teach the specific combination of components as claimed in a single embodiment, or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Matsuno, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.  Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Matsuno's disclosure, to arrive at coated dosage form comprising having a coating comprising an enteric polymer (alginate) and a 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claims 29, 32 and 45 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Matsuno et al. (JP2013/046697; of record), evidenced by English translation (of record) and Phillips et al. (Food Hydrocolloids, 22, 2008, 24-35) as applied to claims 22-28, 30-31, 33-44, 46-48, 53 and 54 above, and further in view of Verrall et al. (US 2004/0115137).
Matsuno fails to teach component C (film-forming polymer) as comprising at least one of a modified corn starch or pea starch. 
Verrall is directed to water-soluble films for oral administration. The film is to comprise a film forming agent such as modified starch derived from corn and potato (see [0017]). Verrall teaches that the modified starch may be used with or without other film forming polymers such as gum Arabic (acacia gum) (see [0017]). Thus, using a modified starch would in the composition of Matsuno would have been obvious because modified starch is a known film-forming agent like that of acacia gum. It is prima facie
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 29, 32 and 45 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Matsuno et al. (JP2013/046697; of record), evidenced by English translation (of record) and Phillips et al. (Food Hydrocolloids, 22, 2008, 24-35) as applied to claims 22-28, 30-31, 33-44, 46-48, 53 and 54 above, and further in view of Fu et al. (AAPS PharmSciTech, 11/4, 2010, 1662-1674; of record).
Matsuno fails to teach the alginate as having a G content of 20-40%.
Fu teaches that sodium alginate is a known thickening agent used for its controlled release properties in pharmaceutical formulations (see abstract). Fu teaches that the G content effects the rheological properties of the resulting solution in that a higher G content can produce a more viscous, stiff solution (see page 1668). Fu teaches various grades of sodium alginates (see Table I) with Grade I possessing a G content of 35-45% which provides a solution with a viscosity of 20-70 mPas (cps) at 1%. Thus, as Matsuno suggests their solution be sprayed onto a tablet, it would have been within the skill to identify sodium alginate polymers having a G content that provides a desirable rheological solution capable of being satisfactorily sprayed onto a tablet as a coating layer having the effect of masking any unpleasant taste and good swallowability.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611